                       Case 19-11799-JKO         Doc 36     Filed 08/08/19      Page 1 of 4
                                       United States Bankruptcy Court
                                       Southern District of Florida
In re:                                                                                  Case No. 19-11799-JKO
Shawn Timothy Mincey                                                                    Chapter 7
Stephanie Suzanne Mincey
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 113C-0           User: graster-t              Page 1 of 2                   Date Rcvd: Aug 06, 2019
                               Form ID: 318                 Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 08, 2019.
db/jdb          Shawn Timothy Mincey,    Stephanie Suzanne Mincey,     5330 SW 7th St,   Margate, FL 33068-3021
94923680       +Affiliate Asset Solutions, LLC,     145 Technology Pkwy Ste 100,
                 Peachtree Corners, GA 30092-3536
94923683        BAS Management,    2876 E Oakland Park Blvd,     Fort Lauderdale, FL 33306-1814
94923682        Bankamerica,    4909 Savarese Cir,    Tampa, FL 33634-2413
94923684        Bay Area Credit Service,     1000 Abernathy Rd Ste 400,    Atlanta, GA 30328-5614
94923686        Broward Health Coral Springs,     1608 SE 3rd Ave,    Fort Lauderdale, FL 33316-2564
94923687        Cap1/basspro,    PO Box 30281,    Salt Lake City, UT 84130-0281
94923690        Choice Recovery,    1550 Old Henderson Road St,     Columbus, OH 43081
94923691        Coconut Creek Emerg Phys LLC,     PO Box 37864,    Philadelphia, PA 19101-0164
94923692        Discover Bank,    502 E Market St,    Greenwood, DE 19950-9700
94923694        Driver Solutions,    PO Box 1280,    Oaks, PA 19456-1280
94923696      #+First Fed Credit & Col,    3440 Hollywood Blvd,     Hollywood, FL 33021-6933
94923698        Integrated Reg Lab Path Services,     PO Box 741087,    Atlanta, GA 30374-1087
94923702        NPAS, Inc.,    PO Box 99400,    Louisville, KY 40269-0400
94923700        Northwaest Hosptal EKG Readers,Inc.,      1175 Devin Dr # 174,   Norton Shores, MI 49441-6079
94923701        Northwest Medical Cente,     PO Box 9060,    Clearwater, FL 33758-9060
94923703       +Ortho Center of S. FL,    600 S Pine Island Rd # 300,     Plantation, FL 33324-3179
94923704        Phoenix ED Medice of Broward, LLC,     PO Box 38048,    Philadelphia, PA 19101-0813
94923705       #Radiology Physician Solutions of Florida,      PO Box 450097,   Sunrise, FL 33345-0097
94923706        Sage Law Offices,    1300 Sawgrass Corporate Pkwy Ste 140,     Sunrise, FL 33323-2823
94923709        TLC Dental & Orthodontics,     8214 Wiles Rd,    Coral Springs, FL 33067-1937
94923711        Tradewinds Park Inpat SVCS, Inc,     PO Box 37867,    Philadelphia, PA 19101-0167
94923710        Tradewinds Park Inpat Svc, LLC,     PO Box 37867,    Philadelphia, PA 19101-0167
94923712        University of Miami Health System,     PO Box 741199,    Atlanta, GA 30374-1199
94923715        Z Urology,    5850 Coral Ridge Dr Ste 106,     Coral Springs, FL 33076-3379

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: swulfekuhle@broward.org Aug 07 2019 02:31:30       Broward County Tax Collector,
                 115 S Andrews Ave,   Ft Lauderdale, FL 33301-1818
smg             EDI: FLDEPREV.COM Aug 07 2019 05:33:00      Florida Department of Revenue,     POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Aug 07 2019 02:34:42        Office of the US Trustee,
                 51 S.W. 1st Ave.,   Suite 1204,    Miami, FL 33130-1614
cr             +EDI: RMSC.COM Aug 07 2019 05:33:00      Synchrony Bank,    PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
94923681        EDI: AMEREXPR.COM Aug 07 2019 05:33:00      Amex,    PO Box 981537,    El Paso, TX 79998-1537
94923685        EDI: BANKAMER.COM Aug 07 2019 05:33:00      Bk of Amer,    PO Box 982238,
                 El Paso, TX 79998-2238
94923688        EDI: CAPITALONE.COM Aug 07 2019 05:33:00      Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238-1119
94923689        EDI: CHASE.COM Aug 07 2019 05:33:00      Chase Card,    PO Box 15298,
                 Wilmington, DE 19850-5298
94923714        EDI: RCSDELL.COM Aug 07 2019 05:33:00      Webbank/dfs,    1 Dell Way,
                 Round Rock, TX 78682-7000
94923693        EDI: DISCOVER.COM Aug 07 2019 05:33:00      Discover Fin Svcs LLC,     PO Box 15316,
                 Wilmington, DE 19850-5316
94923699        EDI: PARALONMEDCREDT Aug 07 2019 05:33:00      Medicredit, Inc,     PO Box 1629,
                 Maryland Heights, MO 63043-0629
94923708        EDI: RMSC.COM Aug 07 2019 05:33:00      Syncb/Rooms to Go,    PO Box 965036,
                 Orlando, FL 32896-5036
94923707        EDI: RMSC.COM Aug 07 2019 05:33:00      Syncb/amazon,    PO Box 965015,    Orlando, FL 32896-5015
94923713        E-mail/Text: vci.bkcy@vwcredit.com Aug 07 2019 02:35:19       VW Credit Inc,     1401 Franklin Blvd,
                 Libertyville, IL 60048-4460
                                                                                               TOTAL: 14

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*             Florida Department of Revenue,     POB 6668,    Tallahassee, FL 32314-6668
94960345*       +Affiliate Asset Solutions, LLC,     145 Technology Pkwy Ste 100,
                  Peachtree Corners, GA 30092-3536
94960346*        Amex,   PO Box 981537,    El Paso, TX 79998-1537
94960350*      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
                (address filed with court: Bk of Amer,      PO Box 982238,    El Paso, TX 79998-2238)
94960348*        BAS Management,    2876 E Oakland Park Blvd,     Fort Lauderdale, FL 33306-1814
94960347*        Bankamerica,    4909 Savarese Cir,    Tampa, FL 33634-2413
94960349*        Bay Area Credit Service,    1000 Abernathy Rd Ste 400,     Atlanta, GA 30328-5614
94960351*        Broward Health Coral Springs,    1608 SE 3rd Ave,     Fort Lauderdale, FL 33316-2564
94960353*      ++CAPITAL ONE,    PO BOX 30285,   SALT LAKE CITY UT 84130-0285
                (address filed with court: Capital One,       15000 Capital One Dr,   Richmond, VA 23238-1119)
94960352*        Cap1/basspro,    PO Box 30281,   Salt Lake City, UT 84130-0281
94960354*        Chase Card,   PO Box 15298,    Wilmington, DE 19850-5298
94960355*        Choice Recovery,    1550 Old Henderson Road St,     Columbus, OH 43081
94960356*        Coconut Creek Emerg Phys LLC,    PO Box 37864,     Philadelphia, PA 19101-0164
                            Case 19-11799-JKO               Doc 36        Filed 08/08/19         Page 2 of 4



District/off: 113C-0                  User: graster-t                    Page 2 of 2                          Date Rcvd: Aug 06, 2019
                                      Form ID: 318                       Total Noticed: 39


             ***** BYPASSED RECIPIENTS (continued) *****
94960379*       ++DELL FINANCIAL SERVICES,     P O BOX 81577,    AUSTIN TX 78708-1577
                 (address filed with court: Webbank/dfs,       1 Dell Way,    Round Rock, TX 78682-7000)
94960357*         Discover Bank,    502 E Market St,    Greenwood, DE 19950-9700
94960358*         Discover Fin Svcs LLC,    PO Box 15316,     Wilmington, DE 19850-5316
94960359*         Driver Solutions,    PO Box 1280,    Oaks, PA 19456-1280
94960360*         Elevate Recoveries,    PO Box 260804,     Plano, TX 75026-0804
94960361*        +First Fed Credit & Col,    3440 Hollywood Blvd,     Hollywood, FL 33021-6933
94960362*         Gulf Coast Collection Bureau,     PO Box 21509,    Sarasota, FL 34276-4509
94960363*         Integrated Reg Lab Path Services,     PO Box 741087,     Atlanta, GA 30374-1087
94960364*         Medicredit, Inc,    PO Box 1629,    Maryland Heights, MO 63043-0629
94960367*         NPAS, Inc.,    PO Box 99400,    Louisville, KY 40269-0400
94960365*         Northwaest Hosptal EKG Readers,Inc.,      1175 Devin Dr # 174,    Norton Shores, MI 49441-6079
94960366*         Northwest Medical Cente,     PO Box 9060,    Clearwater, FL 33758-9060
94960368*        +Ortho Center of S. FL,    600 S Pine Island Rd # 300,      Plantation, FL 33324-3179
94960369*         Phoenix ED Medice of Broward, LLC,     PO Box 38048,     Philadelphia, PA 19101-0813
94960370*         Radiology Physician Solutions of Florida,      PO Box 450097,    Sunrise, FL 33345-0097
94960371*         Sage Law Offices,    1300 Sawgrass Corporate Pkwy Ste 140,      Sunrise, FL 33323-2823
94960373*         Syncb/Rooms to Go,    PO Box 965036,    Orlando, FL 32896-5036
94960372*         Syncb/amazon,    PO Box 965015,    Orlando, FL 32896-5015
94960374*         TLC Dental & Orthodontics,     8214 Wiles Rd,    Coral Springs, FL 33067-1937
94960376*         Tradewinds Park Inpat SVCS, Inc,     PO Box 37867,    Philadelphia, PA 19101-0167
94960375*         Tradewinds Park Inpat Svc, LLC,     PO Box 37867,    Philadelphia, PA 19101-0167
94960377*         University of Miami Health System,     PO Box 741199,     Atlanta, GA 30374-1199
94960378*         VW Credit Inc,    1401 Franklin Blvd,     Libertyville, IL 60048-4460
94960380*         Z Urology,    5850 Coral Ridge Dr Ste 106,     Coral Springs, FL 33076-3379
94923695        ##Elevate Recoveries,    PO Box 260804,     Plano, TX 75026-0804
94923697        ##Gulf Coast Collection Bureau,     PO Box 21509,    Sarasota, FL 34276-4509
                                                                                                 TOTALS: 0, * 37, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 6, 2019 at the address(es) listed below:
              Chad T Van Horn   on behalf of Debtor Shawn Timothy Mincey Chad@cvhlawgroup.com,
               Chad@ecf.inforuptcy.com,g2320@notify.cincompass.com,notices@nextchapterbk.com,
               chapter7@cvhlawgroup.com,chapter13@cvhlawgroup.com,chapter11@cvhlawgroup.com
              Chad T Van Horn   on behalf of Joint Debtor Stephanie Suzanne Mincey Chad@cvhlawgroup.com,
               Chad@ecf.inforuptcy.com,g2320@notify.cincompass.com,notices@nextchapterbk.com,
               chapter7@cvhlawgroup.com,chapter13@cvhlawgroup.com,chapter11@cvhlawgroup.com
              Leslie S Osborne    osbornetrustee@kennethrappaportlawoffice.com, lo@trustesolutions.net
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Stephen M Weinstein    on behalf of Debtor Shawn Timothy Mincey stephen@cvhlawgroup.com.
              Stephen M Weinstein    on behalf of Joint Debtor Stephanie Suzanne Mincey stephen@cvhlawgroup.com.
                                                                                             TOTAL: 6
                            Case 19-11799-JKO                 Doc 36    Filed 08/08/19         Page 3 of 4

Information to identify the case:
Debtor 1              Shawn Timothy Mincey                                         Social Security number or ITIN   xxx−xx−4958
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Stephanie Suzanne Mincey                                     Social Security number or ITIN   xxx−xx−8979
(Spouse, if filing)
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Florida

Case number: 19−11799−JKO



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

        Shawn Timothy Mincey                                            Stephanie Suzanne Mincey
        aka Shawn Mincey, aka Shawn T. Mincey                           aka Stephanie Mincey, aka Stephanie S.
                                                                        Mincey



           August 6, 2019
                                                                   By the court:
                                                                                   John K Olson
                                                                                   United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Form 318 (10/01/16)                                          Order of Discharge                                page 1
                    Case 19-11799-JKO          Doc 36    Filed 08/08/19    Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
